  Case 1:19-cr-00057-LO Document 46 Filed 04/15/19 Page 1 of 1 PageID# 112



                                  TYPE OF HEARING.  .           \v\o\ 104-
                                  CASE NUMBER:
                                   MAGISTRATE JUDGE: John F. Anderson
                                  DATE: U1
                                  TIME:
EASTERN DISTRICT OF VIRGINIA      TAPE: FTR RECORDER
                                  DEPUTY CLERK: Whitney Gamett
UNITED STATES OF AMERICA

           VS.




                                                                             Loxo
GOVT. ATTY:                    Avm twtmp I
DEFT'S ATTY:                   \a3\6\M- caM/v^\
                 DUTY AFPD:


INTERPRETER/LANGUAGE:

DEFT INFORMED OF RIGHTS,CHARGES,AND PENALTIES(/)
DEFT INFORMED OF THE VIOLATION (S)
                                 ( )
COURT TO APPOINT COUNSEL QG        FPD( ) CJA(X) Conflict List

         G-\0\f\ vSs S€(^V^vac\ cX'&k-oo^cA/^ -
                                  Y€M^\X\C\ "DAA-


BOND:




NEXT COURT APPEARANCE:                                  TIME:     •Z

                                                 •QW


                                                                   ■^YY\\r\
